Title: To George Washington from Major General Nathanael Greene, 21 November 1777
From: Greene, Nathanael
To: Washington, George

 

Dr Sir
Burlington [N.J.] 5 oClock P.M. Nov. 21. 1777

General Varnum this moment acquaints me that fort Mercer was evacuated last evening. Comodore Hasselwood informs me also that the greater part if not all the fleet except the thirteen Gallies were burnt this morning; one or two of the smallest vessels attempted to pass the city and could not effect it, one was set on fire and one other fell into the enemies hands owing to the matches going out—the People made their escape—My division arrivd on the other side of the river about ten this morning but the want of scows to get over the Waggons will prevent our marching until the morning the greater part of the Night if not the whole will be employd in geting over the baggage & artillery.
General Varnum has retreated to mount Holly I purpose to see him and General Huntington early in the morning if it is practicable to make an attack upon the enemy it shall be done; but I am afraid the enemy will put it out of my power as they can so easily make us take such a circuitous march by takeing up the bridge over timber creek. I cannot promise any thing until I learn more of the designs of the enemy their strength and the position they are in—If it is possible to make an attack upon em with a prospect of success it shall be done.
Col. Shrieve was with me this afternoon about turning out the Militia—I wish he may succeed, but from the temper of the People there appears no great prospect. I have heard nothing from General Glovers brigade—I hope Col. Morgans Corps of light troops will be on in the morning and Capt. Lees troop of light Horse.
The fleet are greatly disgusted at the reflections thrown out against the officers; the Comodore thinks the Officers are greatly injurd, he asserts they did their duty faithfully. I am with great respect Your Excellences most Obedient Servt

N. Greene


N.B. The Comodore this momt informs me there is three sloops & a Brigg past safe by the city.

